           Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 In re:                                               §
                                                      §
 HL BUILDERS, LLC,                                    §               Case No. 19-32825
 a/k/a CD HOMES, LLC                                  §               Chapter 11
                                                      §
                   DEBTOR.                            §

               PETITIONING CREDITORS’ WITNESS AND EXHIBIT LIST

 Judge:                        Hon. Eduardo V. Rodriguez
 Hearing Date:                 Tuesday, July 16, 2019
 Hearing Time:                 8:30 a.m. (CT)
 Parties’ Names:               HouTex Builders, LLC; 2203 Looscan Lane, LLC; and 415
                               Shadywood, LLC
 Attorneys’ Names:             Charles M. Rubio; Michael D. Fritz
 Attorneys’ Telephone:         (713) 333-5100
 Nature of Proceeding:         Hearing on:

                                       Involuntary Chapter 11 Petition [ECF 1] as amended by the Amended
                                        Involuntary Chapter 11 Petition [ECF 23];

                                       Emergency Motion of Petitioning Creditors for Joint Administration of
                                        Cases [ECF 2]; and

                                       Emergency Motion of Petitioning Creditors to Appoint a Chapter 11
                                        Trustee [ECF 3]


          Diamond McCarthy LLP (“Diamond McCarthy”), counsel to HouTex Builders, LLC; 2203

Looscan Lane, LLC; and 415 Shadywood, LLC (collectively, the “Petitioning Creditors”), hereby

submits this Witness and Exhibit List in connection with the hearing to be held on Tuesday July 16,

2019, at 8:30 a.m. (Central Time) (the “Hearing”) on the Involuntary Chapter 11 Petition [ECF 1] as

amended by the Amended Involuntary Chapter 11 Petition [ECF 23]; Emergency Motion for Joint Administration of

Cases [ECF 2]; and Emergency Motion to Appoint a Chapter 11 Trustee [ECF No. 3].
             Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 2 of 6



                                            WITNESSES

          Diamond McCarthy may call any of the following witnesses at the Hearing, whether in person

  or by proffer:

          1. Charles Foster

          2. Robert Parker

          3. Anna Williams

          4. Any witness called by another party.

                                             EXHIBITS

         IF YOU SEEK A COPY OF THE EXHIBITS, YOU CAN ACCESS THEM BY
            SUBMITTING A WRITTEN REQUEST TO SANDRA HANCOCK AT
                  SANDRA.HANCOCK@DIAMONDMCCARTHY.COM

          Diamond McCarthy may offer for admission into evidence any of the following exhibits at the

  Hearing:

                                                                             Admitted/
Ex.                   Description                   Offered    Objection       Not          Disposition
                                                                             Admitted

  1.   Contractor Agreement between CD
       Homes, LLC and 2203 Looscan Lane,
       LLC dated August 29, 2014

  2.   Contractor Agreement between CD
       Homes, LLC and 415 Shadywood LLC
       dated October 24, 2014

  3.   Investor Agreement between CD Homes,
       LLC and HouTex Builders, LLC dated
       July 2, 2014 (3 Thornblade)

  4.   Contractor Agreement between CD
       Homes, LLC and HouTex Builders, LLC
       dated May 16, 2013 (5325 Lynbrook)




                                                    2
          Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 3 of 6




                                                                        Admitted/
Ex.                  Description                  Offered   Objection     Not       Disposition
                                                                        Admitted

  5.   Proof of Claim No. 6 filed by Great
       Southwestern Financial Corp. in Case No.
       18-34658 against HouTex Builders, LLC

  6.   Proof of Claim No. 15 filed by Spirit of
       Texas Bank in Case No. 18-34658 against
       HouTex Builders, LLC

  7.   Sources and Uses of Funds

  8.   Transcript of March 20, 2019 Deposition
       of Bob Parker

  9.   Transcript of May 14, 2019 Deposition of
       Bob Parker

  10. Transcript of June 14, 2019 Deposition of
      Bob Parker

  11. Transcript of February 1, 2019 Deposition
      of Jim Nored

  12. Transcript of September 26, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  13. Transcript of November 19, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  14. Transcript of December 5, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  15. Transcript of December 10, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.




                                                  3
          Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 4 of 6




                                                                        Admitted/
Ex.                  Description                  Offered   Objection     Not       Disposition
                                                                        Admitted

  16. Transcript of December 17, 2018 Hearing
      in Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  17. Transcript of March 25, 2019 Hearing in
      Case No. 18-34658, In re HouTex Builders,
      LLC, et al.

  18. Transcript of March 27, 2019 Hearing in
      Case No. 18-34658, In re HouTex
      Builders, LLC, et al.

  19. Looscan Closing Statement

  20. Shadywood Closing Statement

  21. Thronblade Closing Statement

  22. West Alabama Sale

  23. Trustmark Bank Register September 25,
      2012 through June 30, 2013

  24. Trustmark Bank Register July 1, 2013
      through August 23, 2018

  25. CommunityBank of Texas Register
      September 25, 2012 through June 30,
      2014

  26. CommunityBank of Texas Register July 1,
      2014 through December 31, 2014

  27. CommunityBank of Texas Register
      January 1, 2015 through June 30, 2015

  28. CommunityBank of Texas Register July 1,
      2015 through December 31, 2015


                                                  4
          Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 5 of 6




                                                                      Admitted/
Ex.                 Description                 Offered   Objection     Not       Disposition
                                                                      Admitted

  29. CommunityBank of Texas Register
      January 1, 2016 through June 30, 2016

  30. CommunityBank of Texas Register July1,
      2016 through December 31, 2016

  31. CommunityBank of Texas Register
      January 1, 2017 through June 30, 2017

  32. CommunityBank of Texas Register July 1,
      2017 through December 31, 2017

  33. CommunityBank of Texas Register
      January 1, 2018 through August 23, 2018

  34. Order Granting Motion to Compel [ECF
      No. 246]

  35. Order Granting Sanction Against Robert
      Parker [ECF No. 314]

  36. Great Southwest – Deed of Trust 3
      Thornblade $126k

  37. 3 Thornblade – Deed of Trust $223k

  38. Nored Lien – Deed of Trust 3
      Thornblade $224k

  39. Nored Lien – Deed of Trust 3
      Thornblade $118k

  40. Hmaidan & Hmaidan Second Deed of
      Trust

  41. Pensco Trust – 415 Shadwood May 10,
      2018



                                                5
           Case 19-32825 Document 24 Filed in TXSB on 07/12/19 Page 6 of 6




                                                                                  Admitted/
Ex.                   Description                     Offered     Objection         Not       Disposition
                                                                                  Admitted

  42. Cedar Creek Deed of Trust

  43. Nored – Deed of Trust Lynbrook $339k

  44. Nored – Deed of Trust Lynbrook $90k

  45. Summary of Members Draw for
      Trustmark Bank and Community Bank of
      Texas

         Diamond McCarthy reserves the right to supplement, amend or delete any witness and exhibit

  prior to the hearing. Diamond McCarthy also reserves the right to use any exhibit presented by any

  other party and to ask the Court to take judicial notice of any document. Finally, Diamond McCarthy

  reserves the right to introduce exhibits previously admitted.



  Dated: July 12, 2019                                   Respectfully submitted,

                                                         DIAMOND McCARTHY LLP

                                                         /s/ Charles M. Rubio
                                                         Charles M. Rubio
                                                         TBA No. 24083768
                                                         Michael D. Fritz
                                                         TBA No. 24083029
                                                         crubio@diamondmccarthy.com
                                                         mfritz@diamondmccarthy.com
                                                         Two Houston Center
                                                         909 Fannin, 37th Floor
                                                         Houston, TX 77010
                                                         Telephone: (713) 333-5100
                                                         Facsimile: (713) 333-5199

                                                         Counsel Petitioning Creditors




                                                     6
